Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), and further in view of Farrell (US 2012/0059378).
Regarding claims 1-3 and 5-6, Akeel discloses a system for performing dental surgery on a subject, the system comprising: a central processing unit ([0058], “a computer”. A computer is construed under broadest reasonable interpretation to have a central processing unit. The broadest reasonable interpretation of “central processing unit” as construed by the examiner is any device capable of processing data.) having a computer memory encoded with a control program to create an application that controls automated operation of the system ([0058], “computer operates the robot arm 
Akeel fail(s) to teach a density scanner that creates a voxel image representing da density map of the target tooth ([0020], the system uses a density scanner as the system has a scanner for collecting volume data to create a voxel-based representation and a boundary representation. ) and using voxel data for controlling the robot.
However, Bertrand teaches a three-dimensional scanner which is a voxel image that can compare density of materials based on opacity ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel, by requiring a density scanner that creates a voxel image representing a density map of the target tooth, as taught by Bertrand, for the purpose of comparing density of different treatment areas of a planned restoration.
Akeel/Bertrand fails to teach using a density map/voxel image to control the robot.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand, by requiring using a density map/voxel image to control the robot, as taught by Farrell, for the purpose of comparing density of different treatment areas of a planned restoration to identify desired treatment areas.
Claims 4, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), further in view of Farrell (US 2012/0059378), further in view of Steingart (US 2009/0248184).
Regarding claims 4, 8-9 and 12-13, Akeel/Bertrand/Farrell discloses the claimed invention substantially as claimed as set forth above.
Akeel further discloses (claim 12) wherein the robotic arm is operable to cut out an entire outline form shape as depicted by the user using digital brushes in the input device prior to starting surgery ([0065], “selecting a treatment procedure to be performed in the treatment space; generating a tool path for movement of a medical tool carried by a robot arm based upon the treatment procedure and the virtual/physical model; and actuating a computer to operate the robot arm to move the medical tool along the tool path thereby performing the treatment procedure”. The “tool path” is construed under broadest reasonable interpretation to be an equivalent of “outline form shape as depicted by the user using digital brushes” as both are defining a path in a virtual system for operating a robotic cutting arm to define a cutting tool to perform a dental surgery.); (claim 9) using a bitewing X-ray (the use of the bitewing in the X-ray is construed as intended use of the system which is only construed to require the ability to integrate X-ray data for pre-treatment planning modeling) for pre-treatment planning or during treatment ([0088]) and modifying the pre-surgical image model data to create a plan for a post-surgical image model which is a representation of a target restoration ([0060]-[0061]).

However, Steingart discloses a dental modeling system in FIGS. 1-30, (claim 4) wherein the model contains pictograms ([0039];[0041], “icons”; shown in FIG. 1 (i.e. 102, 104, 106, 108, 110) and teaches an option to add modeling of all teeth in an upper and lower arch of the subject on the display ([0243]-[0244], a virtual articulator of the articulation between teeth contains a model of all teeth in an upper and lower arch); (claim 13) wherein the central processing unit is operable to create a three dimensional density matrix of a subjects tooth to be treated from data received from the tooth scanner ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell, by requiring (claim 4) wherein the central processing unit renders a pictogram of all teeth in an upper and lower arch of the subject on the display; (claim 7) wherein the central processing unit renders a three dimensional model of the target tooth using a deformable pre-surgical mesh, the deformable pre-surgical mesh being editable by the user to produce a representation of a post-surgical tooth mesh and corresponding final restoration; the three dimensional model including a rendering of surgical criteria; (claim 13) wherein the central processing unit is operable to create a three dimensional density matrix of a subject’s tooth to be treated from data received from the tooth scanner, the end effector, or a radiograph, as taught by Steingart, for the purpose of for the purpose of performing a simple substitution of one known element for another to obtain predictable results. See MPEP 2141.
The configuration of Akeel/Bertrand/Farrell/Steingart would result wherein a bitewing x-ray overlays the pre-surgical mesh, the user being able to re-contour the pre-surgical mesh to produce a .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), further in view of Farrell (US 2012/0059378), further in view of Steingart (US 2009/0248184), and further in view of Liang (US 8,416,984).
Regarding claims 14-15, Akeel/Bertrand/Farrell/Steingart discloses the claimed invention substantially as claimed.
Akeel/Bertrand/Farrell/Steingart fail(s) to teach (claim 14) wherein the central processing unit is operable to identify volume units in the three dimensional density matrix, each volume unit associated with an identifier that characterized a state of the tooth, the central process unit being operable to direct the end effector of the robotic arm to cut a subject’s the tooth in accordance to regions identified in the three dimensional density matrix; (claim 15) wherein the identifier indicates if a region in the tooth includes hard enamel, decayed enamel, hard dentin, decayed dentin, or a restorative material, the central processing unit being operable to perform a predetermined treatment protocol on a volume unit depending on the identifier.
However, Liang teaches a dental modeling / treatment system with a volume image processing unit that can provide identifier and lead a treatment system for automatic recognition for appropriate teeth automatically (Col. 3, lines 58- Col. 4, line 21); wherein the identifier indicates if a region in the tooth a restorative material, the central processing unit being operable to perform a predetermined treatment protocol on a volume unit depending on the identifier (Col. 5 , lines 20-37, “identify crowns and fillings of various types (i.e. a dental restorative material). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell/Steingart, by requiring (claim 14) .
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akeel (US 2015/0057675) in view of Bertrand (US 2013/0211242), further in view of Farrell (US 2012/0059378, in view of Steingart (US 2009/0248184), and further in view of Baba (US 6,049,743).
Akeel further (claim 9) using a bitewing X-ray (the use of the bitewing in the X-ray is construed as intended use of the system which is only construed to require the ability to integrate X-ray data for pre-treatment planning modeling) for pre-treatment planning or during treatment ([0088]) and modifying the pre-surgical image model data to create a plan for a post-surgical image model which is a representation of a target restoration ([0060]-[0061]).
Akeel/Bertrand/Farrell fails to teach (claim 8) wherein the surgical criteria including one or more of: occlusal contacts, proximal contacts, anatomical morphology of the target tooth, occlusal reduction, margin placement relative to biological width and proximal contacts and an image of a bite-wing superimposed onto the pre-surgical mesh; (claim 10) wherein a restoration mesh is generated, the restoration mesh having an inner surface aligning to the post-surgical mesh and an outer surface representing a desired restoration;.
However, Steingart discloses (claim 8) wherein the three dimensional model includes a rendering of surgical criteria ([0237]), the surgical criteria including occlusal contacts, proximal contacts 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell, by requiring (claim 8) wherein the surgical criteria including one or more of: occlusal contacts, proximal contacts, anatomical morphology of the target tooth, occlusal reduction, margin placement relative to biological width and proximal contacts and an image of a bite-wing superimposed onto the pre-surgical mesh, as taught by Steingart, for the purpose of for the purpose of performing a simple substitution of one known element for another to obtain predictable results. See MPEP 2141.
Regarding claims 7 and 10, Akeel/Bertrand/Farrell/Steingart discloses the claimed invention substantially as claimed as set forth above.
Akeel/Bertrand/Farrell/Steingart fails to teach (claim 7) wherein the three dimensional model of a target tooth is using a deformable mesh which is editable to produce a representation of a post-surgical tooth mesh and corresponding final restoration; (claim 10) wherein a restoration mesh is generated, the restoration mesh having an inner surface aligning to the postsurgical mesh and an outer surface representing a desired restoration.
However, Baba teaches a three dimensional model of a target tooth in FIGS. 1-14 wherein a deformable mesh (FIGs. 11-13) is used and is editable to produce a post-surgical tooth mesh and final 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Akeel/Bertrand/Farrell/Steingart, by requiring (claim 7) wherein the three dimensional model of a target tooth is using a deformable mesh which is editable to produce a representation of a post-surgical tooth mesh and corresponding final restoration; (claim 10) wherein a restoration mesh is generated, the restoration mesh having an inner surface aligning to the postsurgical mesh and an outer surface representing a desired restoration, as taught by Baba, for the purpose of planning a final restoration based on a current patient condition.  
Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues the use of the voxel image data as taught by Bertrand is used for a different purpose. However, as presented Farrell teaches such as set forth above.
For these reasons, applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772